Exhibit 10.2

RELEASE AGREEMENT

This Release Agreement (the “Release”) is entered into as of the      day of
        , 2020, by and between                      (the “[Director/Officer]”)
and Keith Murphy (“Mr. Murphy”).

RECITALS

WHEREAS, the [Director/Officer] is a [director/officer] of Organovo Holdings,
Inc. (the “Company”); and

WHEREAS, in connection with that certain Cooperation Agreement, dated as of
July 8, 2020 (the “Cooperation Agreement”), by and between the Company and
Mr. Murphy, the [Director/Officer] has agreed to resign as a [director/officer],
on the terms and subject to the conditions set forth therein.

NOW, THEREFORE, in consideration of the above premises, the mutual covenants
herein contained and for other good and valuable consideration (the receipt,
adequacy and sufficiency of which are hereby acknowledged), the parties hereto
agree as follows:

1.    Release of the [Director/Officer].

(a)    Mr. Murphy, for himself and on behalf of any other Person claiming by or
through Mr. Murphy, including, but not limited to, his Affiliates (collectively
the “Murphy Party Releasors”), to the extent permitted by applicable law, hereby
finally, unconditionally, irrevocably and absolutely forever releases, acquits,
remises and discharges the [Director/Officer] and [his/her] executors, spouse,
heirs, estate, beneficiaries, legal representatives, assigns and agents
(collectively, the “[Director/Officer] Released Parties”) from any and all
Claims that any Murphy Party Releasor may now have, has ever had, or that might
subsequently accrue to any of the Murphy Party Releasors with respect the period
of time prior to the date of the Cooperation Agreement (the “Effective Time”),
derivatively on behalf of each of the Murphy Party Releasors or otherwise,
against the [Director/Officer], including in [Director’s/Officer’s] capacity as
an officer, director, employee or agent of the Company or its Affiliates,
whether arising under statute, common law or other law, including without
limitation any Claims relating to or arising from a breach of fiduciary duty or
any other alleged duty or obligation of the [Director/Officer], relating to
management or oversight of the business and affairs of the Company or any of its
Affiliates, or relating to breach of or arising pursuant to or under the
certificate of incorporation or bylaws or other governing documents of the
Company and its Affiliates.

(b)    Mr. Murphy represents and warrants that no Murphy Party Releasor has
transferred, pledged, assigned or otherwise hypothecated to any other Person all
or any portion of any [Director/Officer] Released Claims (or any Claims that
would constitute [Director/Officer] Released Claims but for any such transfer,
pledge or assignment) or any rights or entitlements with respect thereto and the
execution and delivery of this Release does not violate or conflict with the
terms of any contract, agreement or other instrument to which Mr. Murphy is a
party or by which Mr. Murphy otherwise is bound.

(c)    Mr. Murphy acknowledges and agrees that the provisions of this Section 1
are valid, fair, adequate and reasonable and were agreed to with its full
knowledge and consent, after an opportunity to consult with counsel of its
choosing, were not procured through fraud, duress or mistake and have not had
the effect of misleading, misinforming or failing to inform any Murphy Party
Releasor.

(d)    Mr. Murphy (on behalf of each Murphy Party Releasor) hereby irrevocably
covenants to refrain from, directly or indirectly, asserting, commencing,
instituting or causing to be commenced any Claim or demand of any kind against
any member of the [Director/Officer] Released Parties based upon any
[Director/Officer] Released Claims released or purported to be released hereby.
Mr. Murphy understands and agrees that the Murphy Party Releasors are expressly
waiving all [Director/Officer] Released Claims, including, but not limited to,
those Claims that they may not know of or suspect to exist, which if known, may
have materially affected the decision to provide

 

1



--------------------------------------------------------------------------------

this Release, and Mr. Murphy (on behalf of each Murphy Party Releasor) expressly
waives any rights under applicable law that provide to the contrary.

2.    Section 1542 of the California Civil Code. Mr. Murphy acknowledges and
agrees that he gives up his rights under the provisions of any statute or common
law rule similar to Section 1542 of the California Civil Code (the “Code”),
which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR;

Mr. Murphy understands, and has had the opportunity to consult with counsel
regarding, the importance, meaning and legal effect of statutes and common law
rules such as Section 1542 of the Code and this entire Release. Mr. Murphy knows
that he may have serious damage or losses about which he knows nothing
concerning the matters which are the subject of the release of all claims set
forth herein, but Mr. Murphy takes his chances and release all claims and causes
of action which may relate or arise from those damages and losses. Mr. Murphy
understands that the [Director/Officer] would not have agreed to the terms of
this Release if it did not cover all losses, damage and injuries, including
those that may be presently unknown to Mr. Murphy and unanticipated by
Mr. Murphy, as set forth in the release herein.

3.    Miscellaneous.

(a)    Assignment. Neither this Release nor any rights or obligations of any
party hereto may be assigned by any party hereto, by operation of law or
otherwise, without the prior written consent of the other party, and any
purported assignment without such consent shall be null and void.

(b)    Amendments. This Release may be amended or modified in whole or in part,
only by a duly authorized agreement in writing executed by both parties hereto
and which makes reference to this Release.

(c)    No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Release or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(d)    No Third Party Beneficiaries. This Release is not intended to be for the
benefit of, and shall not be enforceable by, any Person who or which is not a
party hereto, except that (i) each of the [Director/Officer] Released Parties
(other than the [Director/Officer]) shall be deemed a third party beneficiary
entitled to benefit from and enforce all of the rights and benefits of the
[Director/Officer] under this Release.

(e)    Entire Agreement. This Release embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes any prior agreements and understandings, both written and oral,
relating to the subject matter hereof.

(f)    Invalid Provisions. If any provision of this Release is held to be
illegal, invalid or unenforceable under present or future laws effective during
the effective period of this Release, such provision shall be fully severable;
this Release shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Release; and the
remaining provisions of this Release shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Release. The parties further agree that if any provision
contained herein is, to any extent, held invalid or unenforceable in any respect
under the laws governing this Release, they shall take any actions necessary to
render the remaining provisions of this Release valid and enforceable to the
fullest extent permitted by law and, to the

 

2



--------------------------------------------------------------------------------

extent necessary, shall amend or otherwise modify this Release to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

(g)    Governing Law. This Release will be interpreted, construed and enforced
in accordance with the laws of the State of Delaware (excluding principles of
conflicts of laws thereof).

(h)    Jurisdiction. Each of the parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Release and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Release and the rights and obligations arising
hereunder brought by the other parties hereto or their respective successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware). Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for themselves and in respect of their property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that they will not bring any action relating to this Release in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Release, (i) any claim that they are not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that they or their
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
applicable legal requirements, any claim that (A) the suit, action or proceeding
in such court is brought in an inconvenient forum, (B) the venue of such suit,
action or proceeding is improper or (C) this Release, or the subject matter
hereof, may not be enforced in or by such courts.

(i)    Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS RELEASE IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS RELEASE OR THE TRANSACTIONS
CONTEMPLATED BY THIS RELEASE. EACH PARTY TO THIS RELEASE CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS RELEASE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3(i).

(j)    Binding Effect and Assignment. This Release shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

(k)    Section Headings. The section headings contained in this Release are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Release.

(l)    Counterparts. This Release may be executed in multiple counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. Electronically
transmitted signatures shall be given the same effect as original signatures.

(m)    No Admission of Liability. Nothing in this Release shall be deemed an
admission of liability by any of the parties hereto with respect to any of the
Claims released pursuant to this Release.

4.    Defined Terms. For purposes of this Release, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any specified Person, any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified

 

3



--------------------------------------------------------------------------------

Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

“Claims” means all actions, arbitrations, audits, hearings, investigations,
litigations, orders, suits (whether civil, criminal, administrative,
investigative or informal), debts, sums of money, interest owed, accounts,
contribution obligations, reckonings, bonds, bills, covenants, controversies,
agreements, guaranties, promises, undertakings, variances, trespasses, credit
memoranda, charges, damages, judgments, executions, obligations, costs,
expenses, fees (including attorneys’ fees and court costs), counterclaims,
claims, demands, causes of action and liabilities, including without limitation
to any rights to indemnification, reimbursement or contribution, whether
pursuant to any instrument or contract or otherwise, any and all offsets and
defenses, in each case related to any action, inaction, event, circumstance or
occurrence occurring or alleged to have occurred prior to the Effective Date,
whether known or unknown, absolute or contingent, matured or unmatured,
foreseeable or unforeseeable, previously or presently existing or hereafter
discovered, at law, in equity or otherwise, whether arising by statute, common
law, in contract, in tort or otherwise, of any kind, character or nature
whatsoever.

“[Director/Officer] Released Claims” means all Claims subject to the release
provided in Section 1(a) above.

“Person” means an individual or entity, including any corporation, association,
joint stock company, trust, joint venture, limited liability company,
unincorporated organization, or governmental authority.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first above written.

 

KEITH MURPHY

 

DIRECTOR:

 

[Print Name]

Title:

 

                                          

 

[Signature]